DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-22, as originally filed, are currently pending and have been considered below.
The examiner notes that upon search and consideration, the examiner is unable to reasonably combine references to teach the combination of elements, as claimed. Therefore, a prior art rejection has not been presented. See below for pertinent prior art that teaches elements of the claimed invention, but cannot reasonably be combined to reject under 35 USC 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation of wherein said modifying is performed based on a balance. . .  The examiner is unable to ascertain the metes and bounds of the invention because the claim from which 6 depends does not recite any sort of modifying step. No modifying has occurred in the claims prior to “said modifying.” Clarification is necessary. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method, an apparatus, and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a commercial interaction/legal activity) and/or a mental process that can be performed in the human mind.  Using claim 1 as a representative example that is applicable to claims 21 and 22, the abstract idea is defined by the elements of:
obtaining a first policy from a first [party], wherein the first policy comprises a first set of one or more rules regarding a first set of one or more conditions, respectively; 
obtaining a second policy from a second [party], wherein the second policy comprises a second set of one or more rules regarding a second set of one or more conditions, respectively; 
obtaining a document comprising one or more conditions; 
processing the first set of one or more rules on the document to classify each condition of the one or more conditions in the document as allowed or not allowed by the first policy; processing the second set of one or more rules on the document to classify each condition of the one or more conditions in the document as allowed or not allowed by the second policy; and providing an output that identifies conditions of the one or more conditions in the document that are not allowed by at least one of the first and second policies, wherein the output is provided without disclosing a content of the first policy to the second [party] and without disclosing a content of the second policy to the first [party].

	These limitations, when given their broadest reasonable interpretation, recite a process of contract formation.  Legal interactions, such as the one described in the claims, have See buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  Here, the Applicant is obtaining policies or contractual preferences for parties, obtaining a document and analyzing the document to classify if the policies are adhered to or not in the document. Based upon this classification, an output is provided.  Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
	Additionally, the claimed steps of obtaining a first policy…, obtaining a second policy…, obtaining a document…, processing the policy rules on the document to classify…, and providing an output can be performed mentally by a person.  The mind of a human being processes information such as when a person is visually looking at information in a database and comparing information to a document.  A person can mentally make the claimed classification and verbally provide output. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a first edge device and a second edge device for claim 1, and computerized apparatus having a processor and a coupled memory for claims 21 and 22, that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited edge devices to transmit information and by using a processor to perform steps that define the abstract idea.  The edge device is not even defined in the specification.  The broadly claimed edge device is a link to computer implementation and does not provide a practical application.  The same is found for the claimed apparatus comprising the processor and memory in that this is a link to computer implementation.  The Specification describes the apparatus as a generic computing device. [0137]. This does not amount to more than a mere instruction to implement directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f).
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically edge devices and processors, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the 2019 PEG.  
For claims 20 , the recitation to the cloud server is a further attempt to link the execution of the abstract idea to computer implementation.  For the same reasons as set forth for the independent claims, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 2-19, the applicant is merely reciting steps that further define the abstract idea recited in claims 1, 21 and 22. The claims do not recite anything additional for consideration under the 2nd prong or for step 2B.  Therefore, the rejection of claims 2-19 is the same as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasaraghavan et al., describes a method and system for authoring contracts using stored rules. A contract template is then evaluated based on the stored rules.
Senzee describes a method and system for identifying problematic terms in documents and presenting alternative clauses based on stored preferences.

Boyce et al., describes an automated document negotiation system and method wherein clauses are provided to the system by each party and the system determines whether the document satisfies the requirements of both parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689